UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Diffusion Pharmaceuticals Inc. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Diffusion Pharmaceuticals Inc. 2020 Avon Court, Suite 4 Charlottesville,Virginia 22902 June , 2016 Dear Fellow Stockholders: We are pleased to invite you to join us for the Diffusion Pharmaceuticals Inc. Annual Meeting of Stockholders to be held on Thursday, July 21, 2016, at 9:00 a.m., Eastern Time, in the Preston Room at the Omni Charlottesville Hotel located at 212 Ridge McIntire Road, Charlottesville,Virginia 22903. Details about the meeting, nominees for election to the Board of Directors and other matters to be acted on at the meeting are presented in the Notice of Annual Meeting of Stockholders and proxy statement that follow. It is important that your shares be represented at the meeting, regardless of the number of shares you hold. Accordingly, please exercise your right to vote by completing, signing, dating and returning your proxy card, or by using Internet or telephone voting as described in the accompanying proxy statement, or by following the instructions for voting on the Notice Regarding the Availability of Proxy Materials you received for the meeting. On behalf of the Board of Directors and management of Diffusion, it is my pleasure to express our appreciation for your support. Sincerely, David G. Kalergis Chairman and Chief Executive Officer Your vote is important. Please exercise your right to vote as soon as possible by completing, signing, dating and returning your proxy card, or by using Internet or telephone voting as described in the accompanying proxy statement. By doing so, you may save us the expense of additional solicitation. You can help us make a difference by eliminating paper proxy mailings. With your consent, we will provide all future proxy materials electronically. Instructions for consenting to electronic delivery can be found on your proxy card or at www.proxyvote.com . Your consent to receive stockholder materials electronically will remain in effect until canceled. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON THURSDAY, JULY 21, 2016 To the Stockholders of Diffusion Pharmaceuticals Inc.: The Annual Meeting of Stockholders of Diffusion Pharmaceuticals Inc., a Delaware corporation, will be held on Thursday, July 21, 2016 at 9:00a.m., Eastern Time, in the Preston Room at the Omni Charlottesville Hotel located at 212 Ridge McIntire Road, Charlottesville,Virginia 22903 for the following purposes: 1. To elect five persons to serve as directors until our next annual meeting of stockholders or until their respective successors are elected and qualified. 2. To ratify the selection of KPMG LLP as our independent registered public accounting firm for the year ending December31, 2016. 3. To approve, on an advisory basis, the compensation of our named executive officers during the year ended December 31, 2015, as disclosed in the accompanying proxy statement. 4. To approve an amendment to our Certificate of Incorporation, as amended, to effect a reverse stock split of the shares of our common stock, par value $0.001 per share, at a ratio of not less than 1-to-2 and not greater than 1-to-20, with the exact ratio and effective time of the reverse stock split to be determined by our Board of Directors, if at all. 5. To approve an amendment to the Diffusion Pharmaceuticals Inc. 2015 Equity Incentive Plan to increase the number of shares of our common stock available for issuance thereunder by (i) 2,500,000 shares immediately and (ii) 4.0% of the total shares of the Company’s common stock outstanding as of December 31 on each subsequent January 1 through the term of the plan. 6. To approve an adjournment of the meeting, if necessary, to solicit additional proxies if there are not sufficient votes in favor of Proposal No.4. 7. To transact such other business as may properly come before the meeting or any adjournment of the meeting. Only stockholders of record at the close of business on May 24, 2016 will be entitled to notice of, and to vote at, the meeting and any adjournments thereof. A stockholder list will be available at Diffusion’s corporate offices beginning 10 days prior to the date of the meeting during normal business hours for examination by any stockholder registered on Diffusion’s stock ledger as of the record date for any purpose germane to the meeting. By Order of the Board of Directors, Ben L. Shealy June , 2016 Senior Vice President – Finance & Treasurer Charlottesville, Virginia TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 When and Where Will the Annual Meeting Be Held? 1 What are the Purposes of the Annual Meeting? 1 Who is Entitled to Vote at the Annual Meeting? 2 How Do I Vote My Shares? 2 How Will My Shares Be Voted? 3 How Does the Board of Directors Recommend that I Vote? 3 How Can I Revoke or Change My Vote? 4 How Many Shares Must Be Present to Hold the Annual Meeting? 4 What Vote is Required for Each Proposal? 4 Who Will Count the Votes? 5 Who Do I Contact if I Have Questions Regarding the Annual Meeting? 5 Are There Any Matters to be Voted on at the Annual Meeting that are not Included in this Proxy Statement? 5 How Will Business Be Conducted at the Annual Meeting? 6 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 7 RECENT CHANGE OF CONTROL OF REGISTRANT 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 9 Section16(a)Beneficial Ownership Reporting Compliance 11 PROPOSAL NO. 1 — ELECTION OF DIRECTORS 12 Number of Directors 12 Nominees for Director 12 Information About Current Directors and Board Nominees 12 Additional Information About Current Directors and Board Nominees 12 Board Recommendation 14 PROPOSAL NO. 2 — RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 Change and Selection of Independent Registered Public Accounting Firm 15 Ratification of Independent Registered Public Accounting Firm 15 Independent Auditor’s Fees 16 Pre-Approval Policies and Procedures 16 Board Recommendation 16 PROPOSAL NO. 3 — ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 Introduction 17 Reasons Why You Should Vote FOR Our Say-on-Pay Vote 17 Proposed Resolution 18 Board Recommendation 18 PROPOSAL NO. 4 — APPROVAL OF AN AMENDMENT TO DIFFUSION PHARMACEUTICALS INC.’S CERTIFICATE OF INCORPORATION TO EFFECT THE RESERVE STOCK SPLIT 19 General 19 Reasons for the Reverse Stock Split 19 Determination of Ratio 21 Reverse Stock Split Amendment to the Charter 22 i Principal Effects of the Reverse Stock Split 22 Effect on Authorized but Unissued Shares 23 Procedure for Effecting Reverse Stock Split and Exchange of Stock Certificates 23 Fractional Shares 23 Risks Associated with the Reverse Stock Split 23 Book-Entry Shares 24 Certificated Shares 24 Principal Effects of Reverse Stock Split on Outstanding Options, Outstanding Convertible Debt, Warrants, and Option Plan 25 Accounting Matters 25 Effect on Par Value 25 No Going Private Transaction 25 Potential Anti-Takeover Effect 25 No Dissenters’ Appraisal Rights 26 Material United States Federal Income Tax Consequences of the Reverse Stock Split 26 Interests of Directors and Executive Officers 26 Reservation of Right to Abandon Reverse Stock Split 27 Vote Required 27 Board Recommendation 27 PROPOSAL NO. 5 — APPROVAL OF AN AMENDMENT TO THE DIFFUSION PHARMACEUTICALS INC. 2 28 Introduction 28 Share Reserve 28 Summary of the 2015 Plan 29 Material U.S. Federal Income Tax Consequences 35 New Plan Benefits 37 Equity Compensation Plan Information as of December 31, 2015 37 Board Recommendation 37 PROPOSAL NO. 6 — ADJOURNMENT OF ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES IN FAVOR OF PROPOSAL NO. 4 38 Adjournment to Solicit Additional Proxies 38 Board Recommendation 38 CORPORATE GOVERNANCE 39 Introduction 39 Corporate Governance Guidelines 39 Director Independence 39 Board Leadership Structure 40 Executive Sessions 40 Board Meetings and Attendance 40 Board Committees 40 Audit Committee 40 Compensation Committee 41 Nominating and Corporate Governance Committee 43 Audit Committee Report 46 Complaint Procedures 46 Policy Regarding Director Attendance at Annual Meetings of Stockholders 46 Process Regarding Stockholder Communications with Board of Directors 47 ii DIRECTOR COMPENSATION 48 Overview of Director Compensation Program 48 Cash Compensation 48 Long-Term Equity-Based Incentive Compensation 48 Indemnification Agreements 49 Summary Director Compensation Table for Fiscal 2015 49 EXECUTIVE COMPENSATION 50 Merger with Diffusion Pharmaceuticals LLC 50 Summary Compensation Table for Fiscal 2015 50 Employment and Other Agreements 50 Indemnification Agreements 51 Outstanding Equity Awards at Fiscal Year End 52 Post-Termination Severance and Change in Control Arrangements 52 Change of Control 53 RELATED PERSON RELATIONSHIPS AND TRANSACTIONS 54 Overview 54 Convertible Notes 54 Merger with Diffusion LLC 55 Jones Consulting Agreement 55 OTHER MATTERS 56 Stockholder Proposals for 2016 Annual Meeting 56 Director Nominations for 2017 Annual Meeting 56 Annual Report 57 Householding of Annual Meeting Materials 57 Cost and Method of Solicitation 57 As used in this proxy statement, references to “Diffusion,” the “Company,” “we,” “us,” “our” and similar references refer to Diffusion Pharmaceuticals Inc. (formerly known as RestorGenex Corporation) and our consolidated subsidiaries, and the term “common stock” refers to our common stock, par value $0.001 per share. iii 2020 Avon Court, Suite 4 Charlottesville, Virginia 22902 PROXY STATEMENT FOR
